

115 HR 4516 IH: Stop Tax Breaks for Sexual Misconduct Act
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4516IN THE HOUSE OF REPRESENTATIVESDecember 1, 2017Ms. DelBene introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify the treatment of certain payments made with
			 respect to sexual misconduct.
	
 1.Short titleThis Act may be cited as the Stop Tax Breaks for Sexual Misconduct Act. 2.Treatment of certain payments made with respect to sexual misconduct (a)Denial of deduction for certain payments made with respect to sexual misconductSection 162(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (4)Certain payments made with respect to sexual misconductNo deduction shall be allowed under subsection (a) for any amount paid or incurred for— (A)liability insurance providing coverage with respect to sexual misconduct by an employee, or
 (B)damages, settlement costs, or attorney’s fees with respect to sexual misconduct by an employee.. (b)Exclusion from gross income of certain amounts received with respect to sexual misconductSection 104(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (5), by striking the period at the end of paragraph (6) and inserting ; and, and by inserting after paragraph (6) the following new paragraph:
				
 (7)amount received as damages or settlement payments on account of injuries due to sexual misconduct.. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			